United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3412
                                   ___________

In re: Popkin & Stern,                *
                                      *
             Debtor.                  *
                                      *
Robert J. Blackwell, Liquidating      *
Trustee of the Popkin & Stern         *
Liquidating Trust,                    *
                                      *
             Appellant,               * Appeal from the United States
                                      * Bankruptcy Appellate Panel
      v.                              * for the Eighth Circuit
             `                        *
Nancy Fendell Lurie;                  *    [UNPUBLISHED]
Ronald U. Lurie,                      *
                                      *
             Appellee.                *
                                 ___________

                             Submitted: September 9, 2002

                                  Filed: September 23, 2002
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

        Robert J. Blackwell, as liquidating trustee of the Popkin & Stern liquidating
trust, appeals from a final order entered by the United States Bankruptcy Appellate
Panel for the Eighth Circuit holding that Ronald U. Lurie has standing to appeal and
that the United States Bankruptcy Court for the Eastern District of Missouri lacked
personal jurisdiction over Lurie in the adversary proceeding against his wife, Nancy
Lurie. Blackwell v. Lurie (In re Popkin & Stern), No. 01-6020EM (B.A.P. 8th Cir.
Sept. 4, 2001), rev’g in part Adv. No. 94-4461-399 (Bankr. E.D. Mo. Mar. 6, 2001).

       Subsequent events have made the present appeal moot. Specifically, on
July 19, 2002, the bankruptcy court entered an order in the adversary proceeding
against Lurie finding that the 1994 judgment against Lurie was for a sum certain, was
not subject to modification or adjustment, and was not ambiguous, contingent or
derivative. Id., Adv. No. 94-4192-399 (Bankr. E.D. Mo. July 19, 2002). Lurie has
since filed an appeal from that order with the bankruptcy appellate panel. During oral
argument in the present appeal, Lurie, appearing pro se, stated that he was not
challenging personal jurisdiction in the appeal from the bankruptcy court’s July 19,
2002, order.

       Accordingly, we vacate the March 6, 2001, order entered by the bankruptcy
court in Adv. No. 94-4461-399 as it applies to Lurie and the September 4, 2001, order
entered by the bankruptcy appellate panel in No. 01-6020EM and dismiss the appeal
as moot. The dismissal is without prejudice to any argument Lurie may raise in the
appeal from the bankruptcy court’s July 19, 2002, order with respect to the nature of
the 1994 judgment.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-